                                                                                       FILED
                                                                               IN CLERK'S OFFICE
                                                                                   I




                                                                           US.DISTRICT
                                                                             I         COURT ED.N.Y
·'
                                                                           *           MAY 13 2019   *
     UNITED STATES DISTRICT COURT                                                  I


     EASTERN DISTRICT OF NEW YORK                                          BROOKLYN OFFICE
     ---------------------------------------------------------------X
     KATHE LINE PIERRE,

                               Plaintiff,                               MEMORANDUM & ORDER
                      v.                                                19-CV-1/521 (WFK)

     JANE DOE(S) ELIZABETH SUTTER, Risk Control
     Manager, Fidelity Investments, Fidelity Signature
     Bank; JANE DOE(S) TIFF ANY MCNEILL and
     NICOLA, Customer Service Reps, TD Bank, N.A.;
     JANE DOE(S), Citibank CBNA New York; DIANA
     SUERO, Ridgewood Savings Bank; JP MORGAN
     CHASE, Back Office Customer Service; JELISSA
     MERCADO, Bank of Americal; CRYSTAL, Charles
     Schwab, Customer Verification and Research Center;
     LIFE-LOCK; LIZ, 212 Linden Ventures; NYS TAX
     DEPT, Harriman Campus; JANISSIA ORGILL, BDS;
     and BACK OFFICE CUSTOMER SERVICE,
     CREDIT UNIONS, FINANCIAL INSTITUTIONS &
     BANKS, Agents Hereby Appealed City & State of
     New York,

                               Defendants.
     --------------------------------------------------------X
     WILLIAM F. KUNTZ, II, United States District Judge:

             Katheline Pierre ("Plaintiff'), proceeding pro se, initially brought this civil action against

     numerous financial institutions on March 13, 2019. By Memoranduk and Order dated April 5,

     2019, the Court dismissed the complaint but gave Plaintiff leave to amend her complaint within
                                                                               I




     30 days in order to assert a possible claim under the Fair Credit Rep?rting Act ("FCRA").

     Plaintiff filed her amended complaint on May 5, 2019. The amende~ complaint does not fix the

     problems in the original complaint. Accordingly, the action is dism~ssed.

             The original complaint alleged that Plaintiff was the victim of identity theft and other

     financial crimes; that multiple financial institutions closed her accolts, refused to open new
                                                                               I




accounts, and stole her property; and that she was temporarily denifd free healthcare and Public

Assistance benefits.                                                           I
                                                                                   I


         The Court dismissed the complaint for failure to comply with Rule 8 of the Federal Rules
                                                                                   I




of Civil Procedure because Plaintiff did not provide a basis for this1Court's jurisdiction or claim

that any of the named defendants did anything that caused her any              barm.                                  In light of the Court's
                                                                                       I


duty to liberally construe the pleadings of an unrepresented Iitiganti Plaintiff was given an
                                                                                       I




opportunity to file an amended complaint in order to describe any ~ossible claims under the

FCRA, 15 U.S.C. § 1681, et seq.

         Plaintiffs May 5, 2019 submission is 321 pages long. It renews Plaintiffs claims about
                                                                                           i


identify theft, frozen bank accounts, and the refusal of financial ins,itutions to open new accounts

for her. 1 It cites various banking laws and sections of the United St~tes Criminal Code related to

crimes against federal officers or institutions. Plaintiff does not allclge any private cause of
                                                                                               I




action under any of these provisions. The lengthy exhibits include eredit reports, bank and
                                                                                                   I




brokerage statements, and communications with various financial iqstitutions. Several of the

messages from financial institutions indicate that they were unable                r                               open accounts for her

because her credit reports had been frozen at her request. The Amebded Complaint does not
                                                                                                       I




allege that any of the named defendants violated the FCRA. Although several of Plaintiffs

exhibits mention her credit reports and the duties of furnishers of information under the FCRA,            I




she does not allege that her credit report was used unlawfully or contains inaccurate information.
                                                                                                           I


Accordingly, Plaintiffs claim under the FCRA is dismissed for failtµ"e to state a claim pursuant
                                                                                                               I

to 28 U.S.C. § 1915(e)(2)(B).



                                                                                                               I



1
  She also renews her claim that "Plaintiff went months without access to free healthcare under Medicaid, [and] had
little to no cash allowances for temporary health conditions cause[d] by ongoing a~sault and battery." Am. Compl.
at 18. These claims were addressed in Plaintiffs parallel case, Pierre v. Does, et    19-CV-1030-WFK.  qt.
                                                         2
                                          CONCLUSION

       The Court has carefully reviewed the Amended Complaint and exhibits. The Amended

Complaint does not fix the problems with the original complaint and fails to state a claim on

which relief may be granted. Accordingly, the action is hereby dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would

not be taken in good faith and therefore in forma pauperis status is denied for purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is
                                                                       !




directed to enter judgment; send a copy of this Memorandum and Orµer, the judgment, and an
                                                                       !




appeal packet to plaintiff; note service on the docket; and close this qase.


                                               SO ORDERED.



                                                           s/WFK



Dated: Brooklyn, New York
       May IO, 2019




                                                  3
